



Exhibit 10.4


MONTH DATE YEAR


NAME


Dear [NAME],


We appreciate your hard work and contributions to Red Hat’s success, and look
forward to continuing to build an organization that’s the default choice for
next-generation IT, delivering an open hybrid cloud, powered by an open
organization. As an important part of this journey, we are offering you the
opportunity to earn an exceptional special retention bonus in the amount of
$[AMOUNT] (the “Retention Payment”) in accordance with the terms and conditions
described below.


This letter (this “Letter Agreement”) sets forth Red Hat's agreement with you
regarding the Retention Payment. Throughout the remainder of this document you
and Red Hat, Inc. (“Red Hat”) may be collectively referred to as the “Parties.”
Certain other definitions are set forth at the end of this Letter Agreement.


1.
Retention Payment



[OPTION 1 - 75% at closing, 25% at 6-months anniversary of the closing:
(a)
As an incentive to remain employed by Red Hat or an Affiliate, you are entitled
to receive the Retention Payment, which shall vest in two (2) installments. The
first installment of seventy-five percent (75%) of the total Retention Payment
shall vest on the Closing Date and the second installment of the remaining
twenty-five percent (25%) of the total Retention Payment shall begin to vest on
the Closing Date and shall vest on the six-month anniversary of the Closing Date
(each installment individually, a “Retention Payment Installment”). Red Hat will
pay you the applicable Retention Payment Installment on the first
administratively feasible payroll date following each applicable vesting date.
Subject to 1(b) below, in order to receive a Retention Payment Installment, you
must remain continuously employed by Red Hat or an Affiliate through the
applicable vesting date.



OPTION 2 - 50% at 6 month anniversary of the closing; 50% at one-year
anniversary of the closing:
(a)
As an incentive to remain employed by Red Hat or an Affiliate, you are entitled
to receive the Retention Payment, which shall begin to vest on the Closing Date
and shall vest in two (2) installments. The first installment of fifty percent
(50%) of the total Retention Payment shall vest on the six-month anniversary of
the Closing Date and the second installment of the remaining fifty percent (50%)
of the total Retention Payment shall vest on the one-year anniversary of the
Closing Date (each installment individually, a “Retention Payment Installment”).
Red Hat will pay you the applicable Retention Payment Installment on the first
administratively feasible payroll date following each applicable vesting date.
Subject to 1(b) below, in order to receive a Retention Payment Installment, you
must remain continuously employed by Red Hat or an Affiliate through the
applicable vesting date.]



(b)
Involuntary Termination Without Cause. If, after the Closing Date and prior to
payment in full of the Retention Payment, your employment with Red Hat or an
Affiliate is involuntarily terminated by Red Hat or an Affiliate without Cause
(as defined below), Red Hat will pay you the unpaid portion of the Retention
Payment on the first administratively feasible payroll date following the date
of employment termination.

(c)
Cause. For purposes of this agreement only, “Cause” means conduct involving one
or more of the following:

(i)    your conviction of, or plea of guilty or nolo contendere to, a felony;

(ii)    your willful misconduct resulting in material harm to Red Hat;

(iii)    fraud, embezzlement, theft or dishonesty by you against Red Hat or any
Affiliate resulting in material harm to Red Hat;

(iv)     your repeated and continuing failure to follow the proper and lawful
directions of Red Hat or the officer to whom you report after a written demand
is delivered to you that specifically identifies the manner in which Red Hat or
the officer to whom you report believes that you have failed to follow such
instructions;






--------------------------------------------------------------------------------





(v)     your current alcohol or prescription drug abuse affecting work
performance, or current illegal use of drugs regardless of the effect on work
performance;

(vi)     a material violation of Red Hat’s Code of Conduct by you that causes
harm to Red Hat; or

(vii)     your material breach of any term of this Letter Agreement or any other
confidentiality and/or non-competition agreements.

2.
Withholding; Other Tax Matters. The Retention Payment(s) payable hereunder are
subject to income tax and other required tax withholding. Amounts payable under
this Letter Agreement are intended to be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Red Hat makes no representation that such
payment(s) will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment(s).
Amounts payable hereunder are intended to be exempt from Section 409A but to the
extent subject thereto are intended to comply with Section 409A and accordingly,
to the maximum extent permitted, shall be interpreted and administered to be in
compliance therewith. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable during the six-month period immediately following your separation
from service shall instead be paid on the first business day after the date that
is six months following such separation from service (or upon your death, if
earlier).    



3.
Confidentiality. Unless required by law, you agree to keep the existence and
terms of this Letter Agreement, including the amount of the Retention
Payment(s), the timing of the Retention Payment(s), and the vesting date(s)
confidential. You further agree that you will not disclose the existence or
terms of this Letter Agreement to any third party other than your spouse,
significant other, or tax planning professional and only then with the
instruction that the excepted individual meet the confidentiality and disclosure
requirements described in this Paragraph. Nothing in this Letter Agreement or
elsewhere prohibits you from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings. You are not
required to notify Red Hat or an Affiliate of any such communications; provided,
however, that nothing herein authorizes you to disclose information you obtained
through a communication that was subject to the attorney-client privilege.



4.
No Right to Employment or Other Status; Non-Alienation. Nothing in this Letter
Agreement shall be construed as giving you the right to continued employment or
any other relationship with Red Hat or an Affiliate. The Retention Payment(s)
will not be funded, set aside, or otherwise segregated prior to payment and
shall only be earned by you upon a good faith determination by Red Hat or an
Affiliate that all eligibility requirements have been successfully met. The
obligation to pay the Retention Payment shall at all times be an unfunded and
unsecured obligation of Red Hat.



5.
Entire Agreement; Amendment. This Letter Agreement constitutes the entire
agreement between the Parties regarding any retention payment associated with
your ongoing employment with Red Hat or an Affiliate, and supersedes all
proposals, written or oral, and all other communications between the Parties
relating to the Retention Payment(s). Nothing in this Letter Agreement alters
the at-will nature of your employment.



6.
Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina (without reference to the conflicts
of laws provisions thereof).



7.
Definitions.

(a)
“Affiliate” means any person or entity that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Red Hat.



(b)
“Closing Date” refers to the date of the closing of the merger transaction
agreed to by and among Red Hat, International Business Machines Corporation and
Socrates Acquisition Corp. pursuant to the Agreement and Plan of Merger dated
October 28, 2018 (the “Merger Transaction”). All payments hereunder are subject
to the occurrence of the Closing Date.



8.
Miscellaneous.

(a)
The Retention Payment is in addition to and not in lieu of any salary, bonus,
benefits, or severance to which you may otherwise be entitled. You may not
assign your rights under this Letter Agreement. This Agreement may be executed
in two or more counterparts, and by the different parties in separate
counterparts, each of which






--------------------------------------------------------------------------------





when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.


(b)
Retention payments to be paid in currencies other than U.S. dollars will be
converted using the applicable foreign exchange rate on the Closing Date as
determined by Red Hat.



(c)
Nothing in this Letter Agreement limits, or is intended to limit, any right to
concerted activity you have under the National Labor Relations Act.



9.
Headings. The headings of the sections of this agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this agreement.



EMPLOYEE
Red Hat, Inc.
Signature: ______________________
By:____________________________
Date:______________________
Date:__________________________
 
 






